Determination of the Director of respondent’s License Division, dated May 8, 2002, which, after a hearing, revoked petitioner’s “business license” to carry a pistol, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of the Supreme Court, New York County [Shirley Werner Kornreich, J.], entered April 14, 2003) dismissed, without costs.
The revocation was supported by substantial evidence (Matter *129of Trimis v New York City Police Dept., 300 AD2d 162 [2002], lv denied 100 NY2d 503 [2003]) indicating lack of moral character and fitness to possess a firearm (Penal Law § 400.00 [1]; 38 RCNY 5-02), including petitioner’s arrest on theft and fencing charges in New Jersey, resolution of those charges by restitution to the victim, failure to notify the License Division of the arrest for more than a year, and failure to promptly notify the License Division of a robbery at petitioner’s business establishment (38 RCNY 5-22 [c] [1]; 5-30 [c], [d]). Concur—Buckley, P.J., Nardelli, Andrias, Williams and Gonzalez, JJ.